A proceeding pursuant to article 78 of the Civil Practice Act, to review a determination of respondent suspending for thirty days petitioner’s license to operate a motor vehicle, has been transferred to this court pursuant to section 1296 of the Civil Practice Act. Determination annulled, with $10 costs and disbursements, The evidence is insufficient to establish gross negligence. (Matter of Sheridan v. Fletcher, 270 App. Div. 29; Metcalf V. Reynolds, 267 N. Y. 52; Mastruzzi v. Aloi, 269 N. Y. 637; Wylca v. Benedicks, 266 App. Div. 1025.) Nolan, P. J., Adel, Schmidt, Beldock and Murphy, JJ., concur.